United States Navy–Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                  v.

                     Daniel K. MIZUTA
             Lance Corporal (E-3), U.S. Marine Corps
                           Appellant

                          No. 201800269

  Appeal from the United States Navy-Marine Corps Trial Judiciary
                       Decided: 5 March 2019.
                        Military Judge:
             Commander William Weiland, JAGC, USN.
Sentence adjudged 22 May 2018 by a general court-martial convened
at Marine Corps Base Quantico, Virginia, consisting of a military
judge sitting alone. Sentence approved by convening authority:
reduction to E-1, forfeiture of all pay and allowances, confinement for
18 months, and a bad-conduct discharge.
                          For Appellant:
                  Major James S. Kresge, USMCR.
                            For Appellee:
                         Brian K. Keller, Esq.
                     _________________________

    This opinion does not serve as binding precedent under
          NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

          Before WOODARD, FULTON, and ELLINGTON,
                    Appellate Military Judges.
                      United States v. Mizuta, No. 201800269


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859,
866. 1
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




    1  We note that the record of trial was authenticated by the court reporter. RULE
FOR COURT-MARTIAL 1104(A)(2)(B), MANUAL FOR COURTS-MARTIAL, UNITED STATES
(2016 ed.), permits a court reporter in a judge-alone trial to authenticate a record of
trial, but only if “the military judge cannot authenticate the record of trial because of
the military judge’s death, disability, or absence” and “the trial counsel [present at
the end of the trial] cannot authenticate the record of trial because of the trial coun-
sel’s death, disability, or absence . . . .” The authentication page fails to indicate that
the military judge and trial counsel were not available to authenticate the record of
trial. However, in a hand-written note on a checklist attached to another part of the
record, there is a reference that the military judge and trial counsel were unavailable
to authenticate the record. Recognizing that in the future—for cases referred to trial
on or after 1 January 2019—new procedures will apply, in the meantime a court re-
porter remains unauthorized to authenticate the record unless certain conditions ex-
ist. Those preconditions should be clearly set out as part of any substitute authenti-
cation done by a court reporter or a trial counsel.


                                            2